Title: To James Madison from Hubbard Taylor, 15 February 1814
From: Taylor, Hubbard
To: Madison, James


        
          Dear Sir
          Clarke County Keny. February 15th. 1814
        
        I this day compleated the purchase of Ten Mules for you, at the request of my Brother James. They are not entirely of the discription we first contemplated, for such were not to be got in time, if at all, in this quarter. All except three, are very good at the prices, & they are small tho young. I have given for the Ten $487.50, I have to give a young man $25 dollars to take them to your seat in Orange, and pay all expences of them, himself a boy & their two Horses for which last purpose I advance him $75—if any ballance he is to pay it over to your Manager, I have directed the young man Jas Eubank to travel Slow, and take Special care, as most of the Mules are only two years old the ensuing Spring—and I hope they will get in safe and answer your expectations.
        My Brother lodged with me $700. on yr. account for the above purposes, the ballance of the Money as ⅌ acct. herein I will place to yr. Credit for Taxs of your & Mrs. Willis Lands, untill further advised.
        The Citizens of this state will pay their proportion of the Federal tax’s without a murmur—this State has assumed the payment of its portion for this year. We are in this quarter well pleased with again attempting to settle our differences with England, but have little hope of success. The Minister’s appointed are much approved, and are equally well pleased with the Vigorous prosecution of the war. We are glad to see unanimity encreasing in Congress. The Embargo is popular here, and those Members who Voted against it (of this State), will more than probable feel the effects of the resentment of there constituents at the next election. Mr. Joseph Hawkins I expect will supply the place of Mr. Clay in Congress from the Fayette district, he is a deserving young man, a Sincere & firm Republican, and warmly attatch⟨ed⟩ to the cause we are engaged in against England; for the support and maintainance of rights, liberty and independence. However anxious I might be for peace, I never shall, as an individual be for such an one as to yeild up to Britain by our cons[e]nt the tyranical principles she contends for.
        It was extreamly greatfull to be informed by my brother your & Mrs. Madisons Kind enquiries after myself and Family, they at present enjoy tolarable good health, and we all join in our sincere good wishes that Mrs Madison & yourself may participate with us in that blessing. If Judge Todd and Lady are in the City be pleasd to present my best respects to them.
        Should you wish any thing done with your land this summer I shall send my Son into the neighbourhood of those on Panther Creek, the ensuing summer or fall, and I can have any thing done you deem advisable,

I still hold your power of attorney, long since sent me for any purpose of division, Sale &ce. Accept assurances of my great esteem and I am yrs most affectiontely
        
          Hubbard Taylor
        
        
          P.S. The Mules starts on the 17th Inst.
        
      